Appeals by the wife from two orders of the Supreme Court, Suffolk County (Bracken, J.), dated February 18, 1981 and March 12, 1981, respectively, which, inter alia, granted the husband’s application to direct the sale of the former marital residence and appointed a referee. (We deem the wife’s notice of appeal to be a notice of appeal from both orders.) Order dated February 18, 1981 modified, on the facts, so as to increase the total amount of the credits allowable to the wife upon the sale of the former marital residence by $10 to the sum of $8,832.58. As so modified, said order affirmed, and order dated March 12, 1981 affirmed, with one bill of $50 costs and disbursements payable to the husband. The memorandum decision of Special Term, dated February 18, 1981, was also the order of the court, as noted in the final sentence thereof, to wit: “[t]his shall constitute the order to be entered herein.” Accordingly, the parties and the referee were adequately advised as to their rights and the distribution of the proceeds. We have considered appellant’s remaining contentions and find them to be without merit. We note, however, *622that due to a typographical error the total amount of the credits allowable to the wife in the order dated February 18, 1981 has been understated by the amount of $10. Mollen, P. J., Weinstein, Gulotta and Thompson, JJ., concur.